Title: To Thomas Jefferson from Kuhn, Green & Co., 24 December 1803
From: Kuhn, Green & Co.
To: Jefferson, Thomas


               
                  Respected Sir,
                  Genoa 24th Decr. 1803
               
               We were commissioned by our esteemed friend, Stephen Caithalan Junr. Esqr. of Marseilles, to procure for your Excellency 50 ℔s. Naples Maccaroni, and 50 ℔s. Pates de Genes—which gains us the honor to inform you, of their being shipped on board the American Schooner Aurora Capt. Hammond, bound for New York, in the best possible order, and of the very first quality—to the address and care of Thomas Storm Esqr., Father of our T. H. Storm, of that place—who will use every exertion, on their arrival to have them, forwarded with first opportunity to Washington, or where, your Excellency may please direct.— 
               We shall allways feel highly honor’d by your direct commands for any articles of Italian growth or Manufacture, and as at Genoa, they are to be procured with the greatest facility, and of prime qualities, we beg you will make use of us, when occasions offer. 
               We also beg leave to assure you of our frequent prayers, for your long continuance, in the high office you now hold and fill with such Wisdom Utility & Honor— 
               We are with due respect Yr Excellencys Most Obt He Servts 
               for Kuhn Green & Compy,
               
                  T H Storm
               
            